Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 1 of 41




     EXHIBIT 35
 Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 2 of 41



                                        Court File Nos.: C63309, C63310 and M48342
                                                    Court File No.: CV-12-9808-00CL

                 COURT OF APPEAL FOR ONTARIO

BETWEEN:

     DANIEL CARLOS LUSITANDE YAIGUAJE,BENANCIO FREDY CHIMBO
          GREFA, MIGUEL MARIO PAYAGUAJE PAYAGUAJE,TEODORO
       GONZALO PIAGUAJE PAYAGUAJE,SIMON LUSITANDE YAIGUAJE,
          ARMANDO WILMER PIAGUAJE PAYAGUAJE, ANGEL JUSTINO
        PIAGUAJE LUCITANTE,JAVIER PIAGUAJE PAYAGUAJE,FERMIN
      PIAGUAJE, LUIS AGUSTIN PAYAGUAJE PIAGUAJE,EMILIO MARTIN
      LUSITANDE YAIGUAJE, REINALDO LUSITANDE YAIGUAJE,MARIA
         VICTORIA AGUINDA SALAZAR, CARLOS GREFA HUATATOCA,
        CATALINA ANTONIA AGUINDA SALAZAR,LIDIA ALEXANDRIA
        AGUINDA AGUINDA, CLIDE RAMIRO AGUINDA AGUINDA,LUIS
    ARMANDO CHIMBO YUMBO,BEATRIZ MERCEDES GREFA TANGUILA,
 LUCIO ENRIQUE GREFA TANGUILA,PATRICIO WILSON AGUINDA AGUINDA,
  PATRICIO ALBERTO CHIMBO YUMBO,SEGUNDO ANGEL AMANTA MILAN,
               FRANCISCO MATIAS ALVARADO YUMBO,OLGA
         GLORIA GREFA CERDA,NARCISA AIDA TANGUILA NARVAEZ,
    BERTHA ANTONIA YUMBO TANGUILA,GLORIA LUCRECIA TANGUILA
        GREFA,FRANCISCO VICTOR TANGUILA GREFA,ROSA TERESA
    CHIMBO TANGUILA, MARIA CLELIA REASCOS REVELO,HELEODORO
     PATARON GUARACA,CELIA IRENE VIVEROS CUSANGUA,LORENZO
      JOSE ALVARADO YUMBO,FRANCISCO ALVARADO YUMBO,JOSE
     GABRIEL REVELO LLORE,LUISA DELIA TANGUILA NARVAEZ,JOSE
     MIGUEL IPIALES CHICAIZA,HUGO GERARDO CAMACHO NARANJO,
        MARIA MAGDALENA RODRIGUEZ BARCENES,ELIAS ROBERTO
 PIYAHUAJE PAYAHUAJE,LOURDES BEATRIZ CHIMBO TANGUILA,OCTAVIO
   ISMAEL CORDOVA HUANCA,MARIA HORTENCIA VIVEROS CUSANGUA,
              GUILLERMO VINCENTE PAYAGUAJE LUSITANDE,
               ALFREDO DONALDO PAYAGUAJE PAYAGUAJE
              and DELFIN LEONIDAS PAYAGUAJE PAYAGUAJE
                                                     Plaintiffs/Appellants

                                  and

   CHEVRON CORPORATION,CHEVRON CANADA LIMITED and CHEVRON
                   CANADA FINANCE LIMITED
                                             Defendants/Respondents


                  FACTUM OF THE APPLICANTS
                   ON THE MOTION TO VARY
   Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 3 of 41



October 3, 2017                     LENCZNER SLAGHT ROYCE
                                         SMITH GRIFFIN LLP
                                    Barristers
                                    Suite 2600
                                    130 Adelaide Street West
                                    Toronto ON M5H 3P5

                                    Alan J. Lenczner, Q.C.(11387E)
                                    Tel:     (416)865-3090
                                    Fax:     (416) 865-2844
                                    Email:   alenczner@litigate.com
                                    Brendan F. Morrison(61635B)
                                    Tel:     (416) 865-3559
                                    Fax:     (416)865-3731
                                    Email:   bmorrisonAlitigate.com



                                    KOSKIE MINSKY LLP
                                    900-20 Queen Street West
                                    Toronto, ON M5H 3R3
                                    Kirk M.Baert (309420)
                                    Tel:(416)595-2092
                                    Fax:(416)204-2889
                                    Email: lcmbaert,lunlaw.ca

                                    Celeste Poltak (46207A)
                                   Tel:(416)595-2701
                                   Fax:(416)204-2909
                                   Email: cpoltak(&Icmlaw.ca

                                    Garth Myers(62307G)
                                   Tel:(416)595-2102
                                   Fax:(416)977-3316
                                   Email: gmyers@kmlaw.ca

                                   Lawyers for the Moving Party/Plaintiffs
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 4 of 41



TO:       NORTON ROSE FULBRIGHT CANADA LLP
          Barristers and Solicitors
          Suite 3800
          Royal Bank Plaza, South Tower
          200 Bay Street
          P.O. Box 84
          Toronto, ON
          M5J 2Z4

          Robert Frank (35456F)
          Tel:   (416)202-6741
          Clarke Hunter, Q.C.
          Tel:    1 (403)267-8292
          Fax:    1 (403)264-5973
          Anne Kirker, Q.C.
          Tel:    1 (403)267-9564


          Lawyers for the Defendant,
          Chevron Corporation

AND TO:   GOODMANS LLP
          Barristers and Solicitors
          Bay Adelaide Centre
          333 Bay Street
          Suite 3400
          Toronto, ON
          M5H 2S7

          Benjamin Zarnett(17247M)
          Tel:   (416)597-4204
          Suzy Kauffman(41703D)
          Tel:   (416)597-6281
          Peter Kolla
          Tel:   (416) 597-6279


          Lawyers for the Defendant,
          Chevron Canada Limited
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 5 of 41



AND TO:   OSLER,HOSKIN & HARCOURT LLP
          Barristers & Solicitors
          100 King Street West
          1 First Canadian Place
          Suite 6200, P.O. Box 50
          Toronto ON M5X 1B8

          Larry Lowenstein
          Tel:    (416)862-6454
          Laura Fric
          Tel:(416)862-6454
          Eric Morgan
          Tel:   (416)862-5871


          Lawyers for the Defendant,
          Chevron Corporation
   Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 6 of 41
                                    1


                                   TABLE OF CONTENTS

PART I - OVERVIEW                                                                    1

PART II - FACTS GIVING RISE TO THE MOTION                                           5

PART III - LAW AND ANALYSIS                                                         7

    A. No Security for Costs in Favour of a Judgment Debtor                         7

    B. The Supreme Court of Canada Mandated a New Approach in Actions for Enforcement
       and Recognition of a Judgment                                                 8

    C. Chevron Caused the Plaintiffs' Assets To Be Insufficient                     11

    D. The Plaintiffs Are Impecunious                                               13

   E. The Overarching Principle — "As Is Just"                                      16

   F.   Chevron's Delay Is Fatal                                                    22

   G. A Review of the Merits Favours the Plaintiffs                                 25

   H. If the Plaintiffs Are Required to Post Costs, $943,051.47 Is Far Too High     26

   I.   The U.S. Decisions Are Not Relevant                                         28

PART IV - RELIEF REQUESTED                                                          31
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 7 of 41



PART I - OVERVIEW

 1.      The applicants move to vary the Order ofthe Honourable Justice Epstein J.A. ofSeptember

         21, 2107 wherein she ordered the Appellants to pay security for costs in the aggregate of

         $943,051.47 into Court, $591,535.14 for Chevron Canada and $351,616.33 for Chevron

         Corporation ("Chevron Corp."), a non-resident.


2.       This action raises matters ofinternational public importance and novel points oflaw. What

        constitutes an exigible "interest" where a group of companies internationally functions in

        common? In what circumstances can a world-wide group of wholly owned companies be

        liable for a parent's debt? Is the theory of group enterprise available under Canadian law?

        Ought the corporate veil be treated differently in a modern world, and in particular, against

        a corporate group with 1,500 subsidiaries that are created and destroyed every day? Epstein

        J.A. failed to consider the novelty and public importance of this action in exercising her

        discretion to set the quantum of costs ordered.


3.      The order below represents precisely the "unsolicited and premature barrier" this Court, in

        this very case, already directed against. It is respectfully submitted that the learned Judge

        erred both in law and in principle in the exercise of discretion.


4.      There are four discrete errors of law.


5.      First, an indebted person is not entitled to security for costs from his creditor. Chevron

        Corp., which owes the plaintiffs USD $9.5 billion pursuant to presumed valid judgments in

        Ecuador, does not need and cannot receive security for costs in the amount of$943,051.47

        from the applicants.
     Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 8 of 41
                                      2


6.         The SCC, in this case in 2015, mandated that a recognition and enforcement action of a

           foreign judgment is be treated entirely differently than an action at first instance. The Court

           recognized a "crucial difference" and "different principles". Consequently, first instance

           cases are of very limited value. The crucial difference arises from the fact that in a

           recognition and enforcement action liability has been established and judgment issued. In a

           first instance case liability has not been judicially determined, the claim contains only

           allegations and the parties' positions are in balance.


7.         Third, the Supreme Court of Canada, in this case, underscored that comity and reciprocity

           towards foreign courts, "two of the backbones of private international law" required

           domestic courts to apply "a generous and liberal approach" to enforcement and not one that

           raises barriers. Epstein J.A.'s decision is the quintessential procedural barrier.


8.         Fourth, courts of Ontario have not required security for costs where the actions of the

           defendant have caused hardship and impoverishment to the claimant. In this case there are

       two elements of such conduct:


       (a)        the widespread contamination by Chevron Corp. which polluted the lands, fields,

                  crops and water of the indigenous people devastating their livelihood and health;

                  and


       (b)        cutting off their third party funding, which the plaintiffs required to advance their

                  claim, by suing the third party funders for conspiracy.


9.     In the alternative, Epstein J.A. exercised her discretion on five erroneous principles:


     (a)       The plaintiffs are impecunious:
Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 9 of 41
                                 3


         (i)     failing to apply the determination of this Court that this was "a

                 major case involving poor and vulnerable foreign residents, one of

                the world's largest corporations in a long and difficult process in

                foreign court";


         (ii)   failing to find impecuniosity from the characteristics of the

                applicants, the context of their living conditions, and the

                twenty-four (24) years of litigation to date to obtain the remedy of

                remediation;


        (iii)   misapprehending the         need   for third   party funding      and

                mischaracterizing the effect of the litigation by Chevron Corp.

                against the plaintiffs' former funders who were released from the

                litigation against them in exchange for a cessation of all assistance,

                financial and otherwise, thus impeding any future funding; and


        (iv)    ignoring the fact that counsel are on a contingency arrangement; and


        (v)     applying too high a standard to individual plaintiffs, failing to

                appreciate that the test for impecuniosity for individuals is not as

                exacting as it is for corporate plaintiffs;


(b)   The wrong merits test was applied:


        (i)     the overarching principle of what is "just" should have been applied

                and trumps any particular test;
Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 10 of 41
                                 4

          (ii)     if a particular test was to be applied, it should have been that of

                  "plainly not devoid of merit" rather than "good chance of success";

                  and


          (iii)   Epstein J.A. did not have the benefit of the fresh evidence filed by

                  the appellants which established that the Chevron group of

                  companies functioned as one integrated unit;


 (c)   The defendants' delay in moving for security for costs is fatal:


         (i)      failing to address the factor of delay, which ought to have been fatal

                  to the motion for security for costs;


         (ii)     a motion for security for costs must be made when the moving party

                  knows ofthe applicable facts;


         (iii)    Chevron knew offoreign residency of the applicants, the only basis

                  on which it brought its motion for security for costs, but delayed at

                  least five (5) years in Ontario in bringing the motion, and then

                  brought it as a tactical manoeuver only after the applicants had

                  perfected their appeal and the appeal date had been set, and after

                  they had succeeded in cutting offfunding;


(d)    The broader principles of public interest novel points of law were not

       considered:
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 11 of 41
                                       5


                 (i)      failing to recognize that the principles permitted by the Courts of

                         Justice Act and most often discussed in class actions require the

                         court to alleviate the burden of costs where the matter raises "a

                         public interest" or a "novel point of law"; and


       (e)    Irrelevant consideration of the U.S.judgments:


                 (i)     in taking into account the U.S. Judgments which are irrelevant to the

                         issues and not binding on the application.



PART II - FACTS GIVING RISE TO THE MOTION

10.      The applicants have ajudgment from three(3)levels of Ecuadorian court in the amount of

         USD $9.5 billion, payable not to the applicants, but to a trustee, to remediate the lands and

         waters that were contaminated over fifteen (15) years by the negligence of Chevron Corp.

         The only benefit to the applicants is a healthier future.


11.      In Ontario, the applicants were successful in the Supreme Court of Canada in September

         2015 in maintaining jurisdiction to try the action to recognize and enforce the Ecuadorian

        judgment against Chevron Corp., the judgment debtor and Chevron Canada, a 7th level

         wholly-owned subsidiary.'


12.     In September 2015, the Chevron companies filed Statements of Defence and then,

         contemporaneously, brought summary judgment motions as follows:(a) Chevron Canada,

         seeking a dismissal ofthe action against it as not being an exigible asset of Chevron Corp.;




I Chevron Corp. v. Yaiguaje, 2015 SCC 42, Brief of Authorities("BOA")Tab 1.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 12 of 41
                                       6

          and (b) Chevron Corp. seeking to strike the paragraphs of the Statement of Claim that had

          assertions against Chevron Canada. Hainey J struck 24 paragraphs of the Statement of

          Defence of Chevron Corp. and remitted the remainder for trial. 2


    13.   The summary judgment motions proceeded on the basis that the Ecuadorian judgment

          would be recognized and enforced in Ontario; but that the shares and assets of Chevron

          Canada would not, in the event, be exigible. Hainey J. framed the issues before him as

          follows:


                 [23] The parties agree that this in an appropriate case for summary
                 judgment. Therefore, the only issues that I must decide on this motion are
                 the following:
                 (a)      Are the shares and assets of Chevron Canada exigible and
                 available for execution and seizure pursuant to the Execution Act to
                 satisfy the Ecuadorian judgment against Chevron?
                 (b)    Ifthey are not, should Chevron Canada's corporate veil be pierced
                 so that its shares and assets are available to satisfy the Ecuadorian
                 judgment against its indirect parent, Chevron?3

14.       Hainey J. answered the first question he posed as follows:


                 [36] Chevron Canada is not an asset of Chevron. It is separate legal
                 person. It is not an asset of any other person including its own parent,
                 CCCC. The Supreme Court of Canada confirmed this in BCE Inc. v. 1976
                 Debentureholders, where the court stated, "While the corporation is
                 ongoing, shares confer no right to its underlying assets."4




2 Yaiguaje v Chevron Corporation, 2017 ONSC 135, para. 1, Motion Record ofthe Applicants on the Motion to Vary
 ("Motion Record") Tab 4.
3 Yaiguaje v Chevron Corporation, 2017 ONSC 135, para. 23, Motion Record Tab 4.
4 Yaiguaje v Chevron Corporation, 2017 ONSC 135, para. 36, Motion Record Tab 4.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 13 of 41
                                       7


    15.     Hainey J. answered the second question by stating that the two pronged test of

            Transamerica i.e. complete domination and control and incorporation of a subsidiary for

            an improper purpose, were not met.5


    16.     The applicants appealed Hainey J.'s judgment. The appeals were scheduled, by this Court,

            in May 2017 to proceed on October 10 and 11, 2017.


    17.     The Chevron companies each brought motions for security for costs returnable on June 27,

           2017 and, after a reserve, an Endorsement of Justice Epstein was issued on September 21,

           2017.6


PART III - LAW AND ANALYSIS

A.         No Security for Costs in Favour of a Judgment Debtor

18.        In circumstances where a defendant admits to owing a debt to a plaintiff, the courts have

           not ordered security for costs even though the provisions of Rule 56 would otherwise

           apply:


                    Because the defendant is admittedly indebted to the plaintiff in an amount
                    greater than its anticipated costs in defending the action, it cannot be in
                    need of protection for its cost of defence.'

19.        In the much stronger circumstances ofthis case,the defendant has been held liable through

           three (3)levels of Ecuadorian courts for contamination and those judgments are presumed

           for the purposes of the summary judgment motions to be valid in Ontario. In such a case,

           security for costs is not warranted. Chevron Corp. owes USD $9.5 billion, is a very large



5   Yaiguaje v Chevron Corporation, 2017 ONSC 135, paras. 65, 72, Motion Record Tab 4.
6   Yaiguaje v. Chevron Corporation, 2017 ONCA 741, Motion Record Tab 2.
    Yuanda Canada Enterprise Ltd. v. Pier 27 Toronto Inc., 2017 O.J. 13144 at paras. 26-27, BOA Tab 23.
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 14 of 41
                                   8

       international conglomerate with 1,500 subsidiaries, doing business in more than 30

       countries, has revenues exceeding USD $200 billion annually and annual profits of USD

      $25 billion. It is not in need ofprotection, particularly from the plaintiffs. The presumption

      of validity, for not only the Ecuadorian judgments but, for the purposes of the summary

      judgment motions, of an Ontario judgment recognizing and enforcing the Ecuadorian

      judgments, should result in no order of costs.


B.    The Supreme Court of Canada Mandated a New Approach in Actions for
      Enforcement and Recognition of a Judgment

20.   In this very case, the Supreme Court of Canada, in September 2015, made it crystal clear

      that it mandated a new approach that courts must employ with respect to all aspects of an

      action for recognition and enforcement of a foreign judgment. Over and over, the Court

      explained that "distinct principles" and a "crucial difference" exist between an action at

      first instance and an action to recognize and enforce a foreign judgment. This recognition

      and enforcement action is not to be equated with an action at first instance. At first instance

      the parties' positions are equal. In a recognition and enforcement action the plaintiff has

      established, by judicial determination, the liability of the defendant.


21.   The Supreme Court of Canada has, in September 2015, detailed the manner in which

      recognition and enforcement actions are to be approached. Comity and reciprocity towards

      courts of other nations are to be respected if Canadian courts expect their judgments to be

      recognized and enforced abroad:


             (a) "In a world in which businesses, assets, and people cross borders with
             ease, courts are increasingly called upon to recognize and enforce
             judgments from other jurisdictions. Sometimes, successful recognition
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 15 of 41



                    and enforcement in another forum is the only means by which a foreign
                    judgment creditor can obtain its due."8
                   (b) "The dispute underlying the appeal originated in the Lago Agrio
                   region ofEcuador. The oil-rich area has long attracted the exploration and
                   extraction activities of global oil companies, including Texaco, Inc.
                   ("Texaco '). As a result of those activities, the region is said to have
                   suffered extensive environmental pollution that has, in turn, disrupted the
                   lives and jeopardized the futures of its residents. The 47 respondents (the
                   "plaintiffs") represent approximately 30,000 indigenous Ecuadorian
                   villagers. For over 20 years,they have been seeking legal accountability as
                   well as financial and environmental reparation for harms they allegedly
                   have suffered due to Texaco's former operations, in the region, Texaco has
                   since merged with Chevron."9
                   (c) "As this review ofthe Court's statements on comity shows,the need to
                   acknowledge and show respect for the legal acts of other states has
                   consistently remained one of the principle's core components. Comity, in
                   this regard, militates in favour ofrecognition and enforcement. Legitimate
                   judicial acts should be respected and enforced, not sidetracked or
                   ignored."10
                   (d) "Canadian courts, like many others, have adopted a generous and
                   liberal approach to the recognition and enforcement of foreign
                   judgments."11
                   (e) "Facilitating comity and reciprocity, two of the backbones of private
                   international law, calls for assistance, not barriers."I2
                   (f) "Chevron, a U.S. corporation incorporated in Delaware, was served at
                   its head office in San Ramon, California. Chevron Canada, a Canadian
                   corporation governed by the Canadian Business Corporations Act, R.S.C.
                   1985, c. C-44, with its head office in Alberta, is a seventh-level indirect
                   subsidiary of Chevron, which has 100 per cent ownership of every
                   company in the chain between itself and Chevron Canada. "13
                   (g) "Two considerations of principle support the view that the real and
                   substantial connection test should not be extended to an enforcing court in
                   an action for recognition and enforcement. First, the crucial difference
                   between an action at first instance and an action for recognition and
                   enforcement is that, in the latter case, the only purpose of the action is to
                   allow a pre-existing obligation to be fulfilled. Second, the notion of
                   comity, which has consistently underlain actions for recognition and
                   enforcement, militates in favour of generous rules."14




8   Chevron Corp. v. Yaiguaje, 2015 SCC 42, para. 1, BOA Tab 1.
9 Chevron Corp. v. Yaiguaje, 2015 SCC 42, para. 4, BOA Tab 1.
10 Chevron Corp. v. Yaiguaje, 2015 SCC 42, para. 53, BOA Tab 1.
11 Chevron Corp. v. Yaiguaje, 2015 SCC 42, para. 27, BOA Tab 1.
12 Chevron Corp. v. Yaiguaje, 2015 SCC 42, para. 69, BOA Tab 1.
13 Chevron Corp. v. Yaiguaje, 2015 SCC 42, para. 9,BOA Tab 1.
14 Chevron Corp. v. Yaiguaje, 2015 SCC 42, para.42, BOA Tab 1.
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 16 of 41
                                       -10-


 22.        The Supreme Court of Canada also stated, repeatedly, as did this Court, that in recognition

            and enforcement actions, the role of the domestic court is to facilitate collection of the

           judgment debt and not to raise barriers. Seeking security for costs of a meritorious appeal at

            the eleventh hour is Chevron's attempt to impose an insuperable barrier and avoid the case

            being determined on its merits:


                   [43] The following comment made by McLachlin C.J. in Pro Swing
                   (although in dissent) also reflects this logic: "Barring exceptional
                   concerns, a court's focus when enforcing a foreign judgment is not on
                   substantive and procedural law on which the judgment is based, but
                   instead on the obligation created by the judgment itself.(para.77)
                   [44] Important consequences flow from this observation. First, the
                   purpose of an action for recognition and enforcement is not to evaluate the
                    underlying claim that gave rise to the original dispute, but rather to assist
                   in enforcing an already-adjudicated obligation. In other words, the
                   enforcing court's role is not of substance, but is instead one of
                   facilitation: Pro Swing, at para. 11. The court merely offers an
                   enforcement mechanism to facilitate the collection of a debt within the
                   jurisdiction.15 [emphasis added]
23.        Chevron, many years ago, withdrew all of its assets from Ecuador. As a consequence, the

           plaintiffs had no choice but to pursue recognition and enforcement of their Judgment in a

           foreign jurisdiction and, whichever one they chose, they would be presenting themselves

           as a non-resident.


24.        A judgment creditor, who must seek enforcement of his judgment because ofthe actions of

           thejudgment debtor withdrawing its assets from the jurisdiction ought not,for fairness and,

           in equity, face a security for costs motion. It becomes a barrier and contravenes the

           principle of"facilitation" articulated by the Supreme Court. That cannot be ajust result for

           a claim to remediate environmental damages, a claim under which the individual 30,000

           indigenous persons obtain no direct compensable remuneration.


15   Chevron Corp. v. Yaiguaje, 2015 SCC 42, paras. 43-44, BOA Tab 1.
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 17 of 41



 C.         Chevron Caused the Plaintiffs' Assets To Be Insufficient

 25.        Courts have never denied a plaintiff the ability to proceed, even if he fails to establish the

            sufficiency of its assets, in circumstances where the defendant's conduct has caused the

            plaintiffs assets to be insufficient.16 The three (3) robust judgments of the Ecuadorian

            courts encompassing nearly 500 pages of Reasons make it plain that Chevron Corp. was

            negligent in that, contrary to the safeguards it employed in its oil extraction practices in the

            U.S.A., it forewent those safeguards in the Amazonian Rainforest, in particular:


                    (a) It did not put an impermeable membrane in the 968 pits into which it
                    placed toxic drilling muds and it did not take care to prevent overflow
                    from those pits with the result that harmful contaminants seeped into the
                    ground waters and overflowed onto the agricultural lands and into the
                    life-sustaining waterways; and
                    (b) It failed to treat the 15 billion gallons of oil containing production
                    waters either by pumping those waters back underground or by filtering
                    out the oil before spilling those waters into the environment thereby
                    polluting the bathing rivers, drinking water and fish habitat of the 30,000
                    residents.
26.        The Courts of Ecuador relied on 100 expert reports, more than 50,000 soil and water

           samples and a chapter in a text written by a Chevron engineer (Texaco) in reaching its

           conclusions.


27.        In this case the actions by Chevron against third party funders and against the applicants'

           U.S. law firm, resulting in the funders withdrawing financial and other support, were well

           publicized by Chevron on its website and would have the desired effect of discouraging

           any other third party funder.17




16   Malamas v. National Bank ofGreece,[2009] O.J. No. 4368, at para. 104, BOA Tab 14.
17   Cigar500.com v. Ashton Distributors Inc.,[2009] O.J. 3680 at paras. 33-38, BOA Tab 5.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 18 of 41
                                      -12-


 28.      The applicants obtained the necessary third party funding for the eight (8) year trial

         proceedings in Ecuador. Immediately after the adverse trial judgment of 2011, Chevron

         sued the third party funders for conspiracy and sued Patton Boggs, the U.S. law firm

         assisting the applicants. The claims in each action were for many billions of dollars.

         Chevron then offered settlements, including withdrawal of the law suits for a cessation of

         any further assistance, monetary or otherwise, and Chevron-crafted press release

         expressing remorse at having aided the action.


                 (a) In December 2012 Chevron Corp. brought a claim against Russell
                 DeLeon, a funder of the Ecuadorian litigation seeking damages and an
                 injunction against further funding of any prosecution of the action or any
                 enforcement proceedings. The claim was settled by Settlement Agreement
                 ofFebruary 13,2015. The DeLeon parties agreed "irrevocably and forever
                 to cease funding or in any way deliberately aiding or abetting..." the
                 plaintiffs.
                 (b) In June 2014 Chevron Corp. brought a claim against a funder,
                 Woodsford Litigation Funding Limited, in the Supreme Court of Gibraltar
                 claiming an injunction against it from any further funding ofthe case or its
                 enforcement efforts. That claim was settled by Settlement Agreement on
                 May 1, 2015 whereby the Woodsford parties agreed to cease funding or
                 aiding directly or indirectly the plaintiffs in the matter.
                (c) By Settlement and Release Agreement dated May 7, 2014, Chevron
                Corp. agreed with Patton Boggs, a U.S. law firm that had "represented or
                advised" the plaintiffs with respect to the Ecuadorian proceedings
                "including in connection with efforts to enforce the Lago Agrio Judgment"
                (the Ecuadorian Judgment) that Patton Boggs would immediately cease
                and desist from all further assistance to the Appellants and that Patton
                Boggs would pay USD $15 million to Chevron's attorneys and that Patton
                Boggs' partners would make themselves available for deposition by
                Chevron including producing its work product documents.18
29.      By Chevron Corp.'s actions, any funding assistance that the plaintiffs had in place has long

         since evaporated.




18 Settlement Agreement of Chevron Corporation and James Russell DeLeonm entered into on February, 13, 2015,
   Settlement Agreement and Particulars of Claim of Chevron Corporation and Woodsford Litigation Funding
   Limited, entered into on May 1, 2015 and Stipulation of Order of Dismissal ofPatton Briggs LLP and Chevron
   Corporation, filed on May 7, 2014, Motion Record, Tabs 7, 8 and 9
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 19 of 41
                                       -13-

     30.    Epstein, J.A. was, respectfully, in error in rejecting and ignoring the evidence of the

            settlements. The settlements were not put in by Affidavit but came directly from press

            releases issued by Chevron and from its website. The applicants, strangers to the lawsuits

            and the settlements, could not have added anything further. The Chevron press releases and

            their website and their contents are reliable and are evidence.


 31.        In any event, it was an error of principle to inquire into potential third party funding

            arrangements vis-a-vis individual plaintiffs when such inquiries have been judicially

            limited to cases where the plaintiff is a corporation.


 D.         The Plaintiffs Are Impecunious

 32.       Epstein J.A. determined that the Ecuadorian plaintiffs "have failed to demonstrate that they

           are impecunious".19 That finding fails to take into account the characteristics of the

           plaintiffs, the context oftheir situation and prior judicial findings of fact.


33.        This Court stated in its earlier judgment in this case that this was:


                   "...a major case involving poor and vulnerable foreign residents, one ofthe
                   world's largest corporations, a long and difficult process in a foreign
                   court...""
34.        This statement should lay to rest the question of impecuniosity.


35.        Both this Court and the Supreme Court of Canada have referred to the applicants as

           indigenous villagers living in the Amazon Rainforest.21 It is not in dispute that their lands

           and waters have been repeatedly contaminated over many years. Common sense and the



19
     Yaiguaje v. Chevron Corporation, 2017 ONCA 741, para. 31, Motion Record Tab 2.
20   Yaiguaje v. Chevron Corporation, 2013 ONCA 758, para. 53, BOA Tab 2.
21   Chevron Corp. v. Yaiguaje, 2015 SCC 4, para. 4, BOA Tab 1.
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 20 of 41
                                  - 14 -


      very fact that third party funding was necessary should give rise to a sufficient finding of

      impecuniosity.


36.   Epstein J.A required the applicants to "lead evidence of robust, particularity with full and

      frank disclosure, and supporting documentation as to income, expenses and liability." Such

      a task, in the context ofthis case, fails to recognize the following:


             (a)     That the applicants have a presumed valid judgment. This is not an action at

             first instance;


             (b)     That the applicants receive no monetary benefit therefrom;


             (c)     That each of the 47 applicants is merely a representative of 30,000

             indigenous, impoverished villager.         Would each one have to canvass its

             representatives and disclose assets, liabilities, income and expenses of everyone in

             the group?;


            (d)      That funding was necessary to mount the initial action against Chevron,

             because the applicants could not sustain it;


            (e)      That the funding was truncated by the aggressive actions of Chevron in the

             U.S.A. and Gibraltar;


            (f)      That Chevron publicized the settlements which would suggest that no other

             funder would risk its monies; and


            (g)      That Epstein J.A.'s statement that "they are similarly represented by a large

            team of experienced counsel in Canada" ignores the fact that counsel in Canada
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 21 of 41
                                      - 15 -

                    have an arrangement for a modest contingency fee of $1,000 per docketed hour,

                    upon success, and counsel in the U.S.A. are also on a contingency arrangement.


 37.        Counsel in this action are acting on a contingency fee basis. As Nordheimer J. concluded in

            Intellibox Concepts Inc. v. Intermec Technologies et al., security for costs should not be

            ordered where counsel is working on a contingency fee basis:


                   [12] As I have noted, the logical extension of ordering security for
                    costs to be posted by an impecunious corporate plaintiff by reason of the
                   fact that its solicitors are operating on a contingency fee basis is, in effect
                   to require those solicitors to provide the security. Solicitors who make
                   legal services available based on contingency fee arrangements with
                   clients, who could not otherwise afford to litigate a claim, assume the risk
                   that they may not be paid for their work unless a favourable result is
                   achieved. To require those solicitors to assume the additional burden of
                   posting security for costs, with the concomitant risk of losing those funds
                   (in additional to going unpaid for their own services), would impose a
                   significant disincentive to contingency fee arrangements would run
                   contrary to the very rationale by which they are permitted. In my view, it
                   wold be incongruous to interpret the Rules of Civil Procedure in such a
                   fashion.22

38.        Moreover, the jurisprudence is clear that subrule 56.01(1)(d) "places a higher onus on

           corporate plaintiffs" and that a "corporate plaintiff carries a significant burden of

           establishing direct and indirect impoverishment [citations omitted]. Rule 56.01(d) and its

           equivalents are clearly intended to place corporate plaintiffs in a more vulnerable position

           than plaintiffs who are individuals".23 By applying the test she did,"robust particularity",

           Epstein J.A. held these individual plaintiffs to the same standard as that required of a

           corporate plaintiff which was wrong.


39.        It is respectfully submitted that from all of the above the Court should conclude that the

           applicants are impecunious.


22 Intellibox Concepts Inc. v. Intermec Technologies et al., 2005 CanLII 13787(ON SC), para. 12,BOA Tab 10.
23   Crudo Creative Inc. v. Marin,[2007] O.J. No. 5334 (Div.Ct.) at para. 33, BOA Tab 6.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 22 of 41
                                      - 16 -


 E.       The Overarching Principle — "As Is Just"

 40.      Even iffirst instance cases provide guidance, which it is respectfully submitted they do not,

         this Court nevertheless retains a broad discretion whether or not to grant security for costs.

         A respondent is not entitled as of right to an Order for security for costs of an appeal.

         Courts have consistently rejected the notion of any primafacie right to security, even ifthe

         first branch of Rule 56.01 has been satisfied.


41.      The overarching principle to be applied to all the circumstances is the justness ofthe Order

         sought:


                 [16] Rule 61.06(1) affords three discrete bases upon which a judge may
                 order an appellant to provide security for costs of an appeal:
                         i.       there is good reason to believe that the appeal is frivolous
                         and vexatious and that the appellant has insufficient Ontario
                         assets to pay the appeal costs;
                         ii.     an order for security for costs could be made again the
                         appellant under Rule 56.01; or
                         iii.   there is some other good reason to order security for
                         costs.
                [17] The language of Rule 61.06 is permissive, not mandatory. A
                respondent is not entitled as of right to an order for security for costs for
                the appeal. The permissive "may" and not the imperative or mandatory
                "shall" frames the authority to make the order. Even if the respondent
                meets the requirements in the applicable paragraph of Rule 61.06(1), the
                permissive "may" would seem to reserve to the motion judge a vestige of
                discretion to refuse the order. The overarching principle to be applied to
                all the circumstances is the justness ofthe order sought.24

42.      The wide discretion afforded in Rule 56.01 specifically contemplates a situation where the

         test may appear to be primafacie satisfied, but for a variety of other reasons, in balancing

         the equities, security is nevertheless denied:




24 Pickard and London Police Services Board, 2010 ONCA   643 at paras. 16 and 17, BOA Tab 16.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 23 of 41
                                                       - 17 -


                    "In the second stage, the court must make the order 'as is just'. In arriving
                    at the appropriate order, the court must inquire into all factors that have a
                    bearing on the "justice of the case, including the merits of the case. The
                    end result could be an order that no security is required, nothwithstanding
                    that the moving party cleared the first hurdle."25 [emphasis added]

 43.        In usual domestic cases, an appellant neither posts security for costs for the proceeding

            below, nor pays any damages awarded, nor posts security for the costs ofthe appeal. What

            differentiates this situation is that it is a foreign plaintiff seeking recognition and

            enforcement. Every recognition and enforcement action, will, by its nature, involve a

            foreign plaintiff. But the foreign plaintiff is, unlike a domestic plaintiff, a judgment

            creditor who has established liability. There is no reason why this foreign plaintiff should

            be in a worse position than a domestic plaintiff.


44.         There is ample authority for the proposition that courts are reluctant to deprive a worthy

            litigant ofthe opportunity to have his or her claim adjudicated when it is not plainly devoid

            of merit:


                   [18] Despite the value that the law places on finality, there will be
                   situations in which other legitimate interests outweigh finality concerns.
                   In Larabie v. Montfils (2004), 44 C.P.C. (5th) 66 (Ont. C.A.), Blair J.A.
                   refused to order security for costs despite the fact that the respondent was
                   impecunious and had failed to pay previous costs awards. He refused
                   because a "worthy but impecunious litigant" should not be deprived ofthe
                   opportunity to have his claim adjudicated "when it is not plainly devoid of
                   merit". Blair J.A. was satisfied that ordering security for costs would
                   prevent the appellant from continuing with the appeal. I am satisfied that
                   this case presents a similar situation.26

45.         The Rule itself does not impose conditions. It expresses itself in a permissive manner by

            using "may" and governs itself by the principle "as is just". Where a foreign judgment




25 Shuteret al. v. Toronto Dominion Bank et al., [2007] O.J. No. 3435 (Ont. Master) at para. 63, BOA Tab 20.
26 Royal Bank ofCanada    v. Korman, 2009 ONCA 590 at para. 18, BOA Tab 18. Larabie v. Monffils,[2004] O.J. No,
179 (C.A.) at para. 17, BOA Tab 13.
     Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 24 of 41
                                     - 18 -


          creditor comes to Ontario to seek the reciprocity of the Ontario court in assisting the

          foreign court that had jurisdiction over the parties, it is "just" that the judgment creditor be

          permitted to proceed. Epstein J.A. ought to have denied security for costs on the basis of

          this overarching principle.


 46.      There appears to be only one case which squarely addresses security for costs on a situation

          of a foreign judgment creditor seeking to proceed in Ontario. In this case, Master

          Haberman stated:


                  Despite the fact that Medpace has filed no evidence regarding its assets in
                  Ohio, on the basis ofthe current state of law,that does not necessarily end
                  the inquiry, as the merits can still be considered along with any other
                  relevant factors.27
47.      The failure below to undertake the required consideration of what was "just", taking into

         account a multitude offactors, is a palpable and overriding error: ifthose words [as is just]

         are to mean anything,they must mean that the person hearing the motion — Master or Judge

         — may consider all matters which will assist him in making a "just order".28


F.       The Wrong Merits Test Was Applied

48.      In any event, if a particular test was to be applied, the proper test should have been that of

         "when it is plainly not devoid of merit" rather than the test that Epstein J.A. did apply of

         "good chance of success".29 Epstein J.A. applied the more conservative test because of her

         determination that impecuniosity had not been demonstrated.




27 Medpace Reference Laboratories, LLC v.    KGK Synergize Inc., 2009 CanLII 63133(ON SC), at p.5, BOA Tab 15.
28 Horvat v. Feldman (1986), 15 C.P.C.(2d)220(Ont. H.C.J.) at para. 5, BOA Tab 9.
29 In John Wink Ltd. v. Sico,[1987] O.J. No.5(H.C.J.), at para. 11, BOA Tab 11,the standard applied to the merits was
"plainly devoid of merit". In Intellibox Concepts Inc. v. Intermec Technologies Canada Ltd (2005), 14 C.P.C.(6th)
339(S.C.), at para. 7, BOA Tab 10, Nordheimer J. applied the standard of whether the action is devoid of merits or not
    Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 25 of 41
                                    -19-


 49.     In the preceding sections, submissions have been made which should have led Epstein J.A.

         to conclude that the applicants are impecunious. Nevertheless, and in any case, courts have

         been flexible in their determination of the test to be applied whether or not impecuniosity

         has been established. Courts have looked at all factors including whether the defendant

         really requires protection for its costs. Chevron,a large multinational corporation has spent

         hundreds of millions of dollars in legal and expert fees in resisting this pollution claim.

         Chevron Canada has filed an ESTMA report for the year 2016 indicating that it paid,in that

         year, 3.3. billion dollars in taxes and royalties to the governments ofNigeria and Indonesia.


50.      In balancing the positions ofthe parties no hardship accrues to the Chevron companies and

         patent prejudice results to the applicants from the Order of Epstein J.A.


51.      Further, the Courts ofJustice Act permits an even wider exercise of discretion where the

         claim is "in the public interest" or "a novel point of law". In these circumstances the issue

         of costs is relaxed. The appeal in this case engages both elements as is evident from the

         Facta on the appeal.


52.      The issues in these summary judgment appeals are neither frivolous nor vexatious. They

         are meritorious. The collection of a debt owed by the Chevron Corp. can be collected from

         the shares and assets of its 100% wholly-owned subsidiary Chevron Canada. As the

         Supreme Court of Canada stated in this very case regarding Chevron Canada,at paragraphs

        92 and 93:




almost certain to fail. In Malamas v. National Bank ofGreece, [2009] O.J. No. 4368, at para. 96, BOA Tab 14, the
standard that applied was whether the action was frivolous.
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 26 of 41
                                                         - 20 -


                    The subject matter of recognition and enforcement proceedings is the
                    collection of a debt. A debt is enforceable against any and all assets of a
                    given debtor, not merely those that may have a relationship to the claim.


                    In this respect, the subject matter ofthe claim is not the Ecuadorian events
                    that led to the foreign judgment to which Chevron Canada is a stranger,
                    but rather, at least arguably,the collection ofa debt using shares and assets
                    that are alleged to be available for enforcement purposes. In an
                    enforcement process like this for the collection of a debt against a third
                    party, assets in the jurisdiction through the carrying on of business
                    activities are undoubtedly tied to the subject matter ofthe claim. From that
                    standpoint, seizeable assets are not merely the subject matter of the
                    dispute,they are its core. In this regard the third party is the direct object of
                    the proceedings.3° [emphasis added]

53.         Whether or not Chevron Corp. has an exigible interest in Chevron Canada is a worthy

           question, deserving of this Court's disposition, especially given the broad language of the

           Execution Act and the fact that these corporations function in such a common or singular

           fashion.


54.        Finally, in concluding that the appeal does not "have a good chance of success", Epstein

           J.A. did not have the benefit ofthe full appeal record nor the appellants' motion to file fresh

           evidence. The fresh evidence sought to be adduced was only reported and available in May

           2017, eight (8) months after the summary judgment motions were argued and five (5)

           months after the release of the Decision below. The fresh evidence consists of a two (2)

           page Extractive Sector Transparency Measures Act ("ESTMA") report (the "ESTMA

           Report") filed by Chevron Canada and Chevron Canada Resources with National

           Resources Canada("NRCAN")in May 2017.


55.        The ESTMA, effective for the calendar year 2016, required companies listed on a

           Canadian Stock Exchange or Canadian companies with operations in Canada or elsewhere



3°   Chevron Corp. v. Yaiguaje, 2015 SCC 4, paras. 92 and 93,BOA Tab 1.
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 27 of 41
                                       - 21 -


            to report, for the first time, by May 31, 2017, the amount of money paid in 2016 to

            governments and to government agencies, including national, provincial, regional,

            municipal and foreign.31 Accordingly, pursuant to ESTMA, for the year ending 2016,

            Chevron Canada was required for the first time to file its ESTMA Report disclosing

            payments made by it to any governments or governmental agencies.


 56.        The May 2017 ESTMA Report confirmed Chevron Canada made $3.3 billion of payments

            to the governments of Nigeria and Indonesia: 32


 57.        However, to the best of the plaintiffs' knowledge neither Chevron Canada nor Chevron

            Canada Resources, a wholly-owned subsidiary, had either directly or through any

            controlled subsidiary, conducted any extractive business in either Nigeria or in Indonesia.

            On whose behalf were these payments then made and at whose behest?


58.         Epstein J.A. did not have the benefits of the ESTMA Report. The inference to be drawn

           from Chevron Canada's refusal to clarify the matter is that Chevron Canada made the

            payments and reported the payments even though it carries on no business directly or

           through a controlled subsidiary in Nigeria or Indonesia. The fact of making payments on

           behalf of Chevron Corp. or of a subsidiary of Chevron Corp. is relevant and material to

           establish that the Chevron Group of Companies act as a single enterprise funneling monies

           to where it is needed and from where it is readily available without concern regarding the

           corporate separateness or independence of any subsidiary company.




31   Exhibit A to the Myers Affidavit, sworn September 1, 2017, Motion Record, Tab 10 (2)(A).
32 Exhibit B   to the Myers Affidavit, sworn September 1, 2017, Motion Record ,Tab 10(2)(B).
     Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 28 of 41
                                     -22-

 59.      Epstein J.A. exceeded her jurisdiction when she purported to determine the appeal from the

         Rule 20 summary judgment decision of Hainey J. Her focus should have been to restrict

         herself to whether arguable points had been raised in the appeal.


 60.     Coupled with the limited time on the motion for security for costs and the lack of a

         complete record before her, Epstein J.A. could not have had a full appreciation of the

         appeal arguments. For this reason too, her inquiry ought to have been limited


F.       Chevron's Delay Is Fatal

61.      Epstein J.A. did not address the factor of delay although it was squarely raised before her

         and ought to have been determinative and fatal to the Chevron companies.


62.      Security for costs will not be awarded where there has been delay by the moving party. A

         moving party must move promptly and seek security for costs at the earliest opportunity

         that it knows of the facts upon which it will rely.33


63.      In Kawkaban Corporation v. The Second Cup Ltd., the Divisional Court (O'Driscoll,

         Cameron and Swinton JJ.) held that, "when deciding the issue of delay, it is incumbent

         upon the master or the motions judge to inquire into all the factors, the whole record, and

        ask the question: "When did the respondents have good reason to believe the appellants

        had insufficient assets in Ontario to pay the costs of the respondents?"34 Respectfully,

        Epstein J.A. failed to ask this crucial question.




33 SeeWind Design Corp and Accenture Business et al., 2013 ONSC 5040, at para. 73,BOA Tab 19. Shuter v. Toronto
Dominion Bank, 2007 O.J. No. 3435 (S.C.), at paras. 106-107, BOA Tab 20.
34 Kawkaban Corporation v. The Second Cup Ltd., 2005 CanLII 65683 (Ont. Div. Ct.), at p. 15, BOA Tab 12.
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 29 of 41
                                                       - 23 -


 64.        The oft-cited 1938 Ontario High Court decision Charron v. MacDonald sets out the

            reasoning behind considering delay as a factor:


                    There is, however, a much more serious objection to this motion: namely,
                    the delay in bringing the application. Where a defendant believes that he is
                    entitled to an order for security for costs, he should move at the earliest
                    possible moment in order that the plaintiff may know whether or not he
                    will be required to give security and to prevent him from proceeding at
                    very considerable expense down to trial and then find himself faced with
                    an order for security with which he is unable to comply.
                    [...]
                   Some seven days after the plaintiff served notice of trial the defendant
                   MacDonald launched his motion for security for costs. The plaintiff was,
                   therefore, lulled into the belief that she would be permitted to proceed to
                   trial without being asked to give security. If the application for security
                   had been made immediately after the service of the writ or even after the
                   delivery of the statement of claim, the plaintiff would have had an
                   opportunity, in the event of an order for security having been made, to
                   decide whether she was in a position financially to comply with the order
                   for security and finance the action down to trial.
                   By reason of the delay of the defendant MacDonald in making his
                   application for security, the plaintiff has gone to the expense of bringing
                   the action down to the eve of trial when she is faced with this application
                   for security for costs. She should not be prevented at this late date from
                   going to trial even if the material should be sufficient to warrant an order
                   for security?'
65.        Chevron relied only on the foreign residency to the Plaintiffs as the basis for its motion for

           security for costs, and it has known of that fact for many years. The appeals in this matter

           had been fixed by May 2017 to be heard on October 10 and 11,2017. The appeals had been

           perfected by the Appellants.


66.        Chevron provided no explanation for its delay.


67.        Delay of this nature was the reason why security for costs were not ordered in Trillium

           Motor World Ltd. v. General Motors ofCanada Limited:




35   Charron v. MacDonald,[1938] O.W.N. 410(Ont. H.C.), pp. 2 - 3, BOA Tab 4.
       Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 30 of 41
                                       - 24 -


                     [37] I decline to award security for costs for the appeal, again because
                     GM's delay and prejudice it has caused.


                    [42] GM has, by its actions, allowed Trillium to perfect its appeal at great
                    expense. This is no small matter. The complicated nature of the appeal is
                    evidenced by the length of the factum filed by Trillium, which runs over
                    90 pages and the supporting materials that have been prepared and filed, it
                    would not be just to make an order for security for costs at this late stage.36
 68.        Sharpe JA in Ravenda endorsed the rationale of Trillium and declined,for reasons of delay,

            to order security for costs.37


69.         Chevron Corp. is a sophisticated litigant with the benefit of a vast and highly sophisticated

            legal team. It was well aware ofthe possibility of bringing a motion for security for costs in

            Canada for many years. Chevron Corp. has known for more than twenty(20) years that the

            plaintiffs reside solely in Ecuador. Chevron Corp. has never sought costs in the eight years

            of litigation in the U.S.A. (1993 - 2002), in nine years of litigation in Ecuador (2003 -

            2012) nor has it or Chevron Canada sought security for costs in five years of litigation in

            Canada(2012 - 2017).


70.         This Honourable Court should view its motion now with a high degree of suspicion and

           circumspection. Security for costs motions should not be granted in favour of defendants

            who bring them, late and actually, to bar meritorious claims.


71.        Finally, the failure of the moving party to explain the delay is, without more, fatal to the

           motion for security.38 Chevron offered no explanation. All the more reason Epstein J.A.

           ought to have relied on delay as a critical factor in denying the request for security.




36   Trillium Motor World Ltd. v. General Motors ofCanada Limited, 2016 ONCA 702, paras. 37, 42, BOA Tab 22.
37   Ravenda Homes Ltd v. 1372708 Ontario Inc., Endorsement of Sharpe J.A., M47591 (C61630 , at paras. 12 - 14,
     BOA Tab 17.
    Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 31 of 41
                                    - 25 -


 72.     The applicants need not, but can, demonstrate prejudice in, at least two respects:


                  (a) Had the motion for security for costs been brought in 2015 or, at any
                  time, before Hainey J. ruled in January 2017, the only judgment
                  outstanding would have been thejudgments in Ecuador, not that ofHainey
                  J.; and
                 (b) Since the applicants had been successful in 3 courts in Ecuador, their
                 chances of obtaining third party funding would have been more
                 compelling.
 G.      A Review of the Merits Favours the Plaintiffs

73.      On the merits of the appeal, the Court is directed to the Factum and Reply Factum of the

         Appellants which detail the errors of law of Hainey J. It is respectfully requested that the

         Court carefully review these Facta. The Factum is in the Motion Record. The Reply

         Factum is in the requisitioned Appeal materials, which contain many arguable points of

         law. Those points include:


                 (a)      the erroneous interpretation ofBCE;


                 (b)      the failure to interpret "interest" in the Execution Act as intended by the

                          legislature;


                 (c)      misplaced reliance on Salomon. The ratio of Salomon was directed to

                          protecting an investor's assets but leaving his investment at risk. It was

                 never intended to protect both his assets and his investment by the mere fact of

                         incorporating one or more descending subsidiaries; and




38 423322 Ontario Ltd.  v. Bank ofMontreal,[1988] OJ No 1486 (H.C.J.), at paras. 16-17, BOA Tab 3. Susin v.
Genstar Developments Co., [2011] O.J. No. 3825, para. 7, BOA, Tab 21. Shuter v. Toronto Dominion Bank,[2007]
O.J. No. 3435 (S.C.J.), para. 107, BOA Tab 20. Gosselin v. Wong,[1983] O.J. No.2112(H.C.J.), at para. 4,BOA Tab
7.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 32 of 41
                                      - 26 -


                 (d)     the failure to apply the many decisions ofthis Court which declined to apply

                         the principle of corporate separateness where to do so would result in

                         injustice.


74.      This action raises matters of public importance and novel points of law. What constitutes

         an exigible "interest" where a group ofcompanies internationally functions in common? In

         what circumstances can a world-wide group of companies be liable for a parents debt? Is

         the theory of group enterprise available under Canadian law? Ought the corporate veil be

         treated differently in a modern world, and in particular, against a corporate group with

         1,500 subsidiaries that are created and destroyed every day? Epstein J.A. failed to consider

         the novelty and public importance of this action in exercising her discretion to set the

         quantum of costs ordered.


H.       If the Plaintiffs Are Required to Post Costs, $943,051.47 Is Far Too High

75.      The applicants have also filed a Factum for leave to appeal costs, were their appeal to fail.

         As discussed below, the submissions in that factum militate in favour of a significantly

         reduced costs award.


76.      In ordering that the plaintiffs are required to post $943,051.47 in security for costs,

         respectfully, Epstein J.A. erred by not considering:(a)that the amount ordered for costs for

         the motion below is under appeal;(b) that the action raises matters of public interest and

         novel points oflaw; and (c)the defendants' delay in fixing the amount for security.


77.     First, the plaintiffs have appealed the order of Hainey J. awarding Chevron Corp. and

        Chevron Canada $862,951.47 in costs arising from the motion below. This order, which
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 33 of 41
                                      - 27 -


            arose from a four(4) day hearing, was excessive and disproportionate, particularly so after

            the defendant Chevron Corp. already caused USD $9.5 billion worth of damage to the

            plaintiffs land and waterways. The plaintiffs' appeal of Hainey J's costs order is

            meritorious. Consequently, an injustice arises in not permitting the plaintiffs to appeal the

            cost award.


78.         Second, in ordering that the plaintiffs pay security for costs in the full amounts ordered

            from the motions below, Epstein J.A. failed to consider the impact ofthe defendants' delay

            in bringing the motion. In circumstances where the delay has not sufficient to warrant a

            dismissal ofthe motion for security for costs, courts have nevertheless considered it in the

            context of determining the quantum of security sought.


79.      For example,in Hallum v. Canadian Chiropractic College, because ofthe delay in moving

         for security for costs, Doherty J.(as he was then) ordered that the quantum of security for

         costs should only reflect the costs of the proceedings from that point onward.39 Ordering

         the plaintiffs to post security for costs for the entire proceeding is a draconian step,

         particularly in light of the defendants' delay in bringing their motion.


80.      Finally, in considering whether it is "just" to make an order for security for costs, the

        closing words of Granger J. in 423322 Ontario Ltd. v. Bank ofMontreal are apt:


                   In my opinion, having regard to the delay in bringing the motion and the
                   fact that the plaintiffs' action is not frivolous or vexatious and is founded
                   upon the actions of the defendants which the plaintiffs alleged caused its
                   insolvency, I am not prepared to exercise my discretion and order the
                   plaintiffs to submit to an order for security for costs at this stage.IfI was to
                   make such an order it would cause an injustice.4°


39 Hallum   v. Canadian Chiropractic College(1989)70 O.R.(2d) 119 (S.C.), p. 7 BOA Tab 8.
49 423322 Ontario Ltd.  v. Bank ofMontreal, 1988 CanLII 4678(ON SC), at paras. 16 - 17, BOA Tab 3.
      Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 34 of 41
                                      - 28 -


81.      All of these factors are present in the within action and consequently, no security for costs

         should have been ordered.


I.       The U.S. Decisions Are Not Relevant

82.      Epstein J.A. referred to the U.S. Decision of Judge Kaplan and to the fact that it was

         upheld. Those decision are wholly irrelevant to the issues to be considered and ought to

         have been ignored.


83.      The Chevron companies raise here and raised repeatedly in their Facta on the appeal the

         U.S. Judgments. Excerpts from the Reply Factum on appeal are reproduced to demonstrate

         both the irrelevancy ofthe U.S. Judgments and their non-binding nature.


84.      Both the Respondents, Chevron Corp. at paragraphs 3,4, 5, 10, 11 and 12 ofits Factum and

         Chevron Canada at paragraph 17 ofits Factum emphasize the judgment ofJudge Kaplan in

         the U.S.A., and ofthe courts upholding it, even though it is entirely irrelevant to the issues

         in the appeal, does not involve the same parties and expressly does not declare the

         Ecuadorian judgments, 3 of them, to be invalid.


85.      Moreover the allegations of an offer or a bribe to Judge Zambrano on "ghost writing" his

         decision and of the corruption of the entire judiciary in Ecuador are all the subject of a

         heavily contested proceeding progressing to a trial in the Superior Court of Justice.


86.      The only remedies and practical effects of the U.S.judgments are:


        (a)     to impose a constructive trust over any monies Steven Donzinger, a U.S. lawyer

                might receive from the payment of the Ecuadorian judgment. Donzinger is neither

                an appellant nor a resident of Ecuador; and
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 35 of 41
                                  - 29 -


      (b)     to restrain the filing of any action in the U.S.A. to collect on the Ecuadorian

             judgment.


87.   Judge Kaplan's Decision has no probative value in the Ontario proceeding. It cannot be

      enforced against the 47 Plaintiffs in Ontario. It is not resjudicata. Issue estoppel also does

      not apply.


88.   The U.S. judgment does not address the question of ownership of assets or corporate

      separateness, the only issues to be determined in these appeals. It is raised by the

      defendants, disingenuously, by way of emotion, not to assist legal analysis.


89.   In order in circumvent the U.S. 2nd Circuit Court of Appeals' 2012 Judgment determining

      that a worldwide injunction prohibiting the plaintiffs from enforcing their Ecuadorian

      Judgment was unavailable as a pre-emptive strike, Judge Kaplan made the following

      determinations:


      (a)    the Ecuadorian Judgment is not declared to be invalid;


      (b)    the only two plaintiffs that were before him could seek to enforce it in any other

             country but not in the U.S.A.; and


      (c)    Chevron had a constructive trust over any monies that the two individual Plaintiffs

             personally received. Chevron and Judge Kaplan knew, from the Ecuadorian

            judgments, that the two individual Plaintiffs were not to receive any monies. All

             monies recovered are to be remitted to a trustee for remediation of the lands and

             waters.
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 36 of 41
                                  -30-

90.    If the U.S. judgment was enforceable in Canada against the defendants, Chevron Corp.

       would have sought to do so.


91.    To counterbalance Judge Kaplan's conclusions on the two main allegations of offering a

       bribe to Judge Zambrano and ofthe Plaintiffs ghostwriting his judgment,this Court should

       be aware that in a subsequent arbitration proceeding between Chevron Corp. and the

      Republic of Ecuador, Chevron's main witness regarding the "bribe and the "ghost

      writing" allegations,former Judge Guerra, resiled from the testimony he gave before Judge

      Kaplan both as to the circumstances surrounding the "bribe and "ghostwriting". In

      addition,the Republic ofEcuador produced a forensic expert's report on the examination of

      the hard drive from the relevant computers demonstrating that Judge Zambrano wrote the

      Judgment. Judge Zambrano's computer had many variations of the judgments on it.


92.   Two additional matters should be noted:


      (a)    the Intermediate Court of Appeals in Ecuador is a de novo court with jurisdiction to

             accept new evidence, change facts and with unfettered jurisdiction to alter the trial

             judge's determinations. Chevron Corp. filed 20,000 pages of new evidence , the

             Intermediate Court of Appeal revised some factual findings but upheld the trial

             judgment. The Court of Cassation in a well-reasoned 250 page plus decision upheld

             the judgments. There is no suggestion that any ofthese judges were offered a bribe;

             and



      (b)    Guerra in return for his testimony was immediately given a badly needed USD

             $18,000, emigrated by Chevron Corp. at its expense, with his whole family to the
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 37 of 41
                                  - 31 -


              U.S.A. in 2012. Chevron Corp. rents a house and a car for him and pays him, since

              2012, USD $12,000 a month. It also provided him with a lawyer who prepared him

              for 53 days for his testimony before Kaplan J.



PART IV - RELIEF REQUESTED

93.   Chevron has contaminated the applicants' lands and waters imperilling their livelihood and

      health. Chevron has isolated the applicants from their funders and their U.S. lawyers by

      carrying out their expressed vow to "fight this case until hell freezes over and then to fight

      it out on the ice."


94.   It is respectfully requested the decision of Epstein J.A. set aside or be varied to dismiss the

      requirement for security for costs as a condition of proceeding with the appeals and if not

      vacated altogether, that alternatively, the quantum be reduced to reflect the reasonable

      costs of the appeal alone.


95.   ALL OF WHICH IS RESPECTFULLY SUBMI                       ED this 3rd day of October, 2017.



                                                               Alan J. Lenczner, Q.C.


                                                                       an F. Morrison

                                                            Z       Kirk M. Bae


                                                                    Celeste Poltak


                                                                     Garth Myers
Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 38 of 41
                                - 32 -


                                SCHEDULE "A"

 TAB      AUTHORITY
   1      Chevron Corp. v. Yaiguaje, 2015 SCC 42
   2      Yaiguaje v. Chevron Corporation, 2013 ONCA 758
   3      423322 Ontario Ltd. v. Bank ofMontreal,[1988] OJ No 1486 (H.C.J.)
   4      Charron v. MacDonald,[1938] O.W.N. 410(Ont. H.C.)
   5      Cigar500.com v. Ashton Distributors Inc.,[2009] O.J. 3680
   6      Crudo Creative Inc., v. Marin,[2007] O.J. No. 5334 (Div.Ct.), 2007 CanLII 60834
   7      Gosselin v. Wong,[1983] O.J. No. 2112(H.C.J.)
   8      Hallum v. Canadian Chiropractic College (1989) 70 O.R.(2d) 119(S.C.)
   9      Horvat v. Feldman (1986), 15 C.P.C.(2d)220(Ont. H.C.J.)
   10    Intellibox Concepts Inc. v. Intermec Technologies et al.,[2005] O.J. No. 1087
         (S.J.C), 2005 CanLII 13787(ON SC)
   11     John Wink Ltd v. Sico,[1987] O.J. No. 5 (H.C.J.)
   12    Kawkaban Corporation v. The Second Cup Ltd., 2005 CanLII 35683(Ont. Div. Ct.)
   13    Larabie v. Montfils,[2004] O.J. No. 179 (C.A.), 2004 CanLII 11299(ON CA)
  14     Malamas v. National Bank ofGreece,[2009] O.J. No. 4368
  15     Medpace Reference Laboratories, LLC v. KGK Synergize Inc., 2009 CanLII 63133
  16     Pickard v. London Police Services Board, 2010 ONCA 643
  17     Ravenda Homes Ltd. v. 1372708 Ontario Inc., Endorsement of Sharpe J.A.,
         M47591 (C61630)
  18     Royal Bank ofCanada v. Korman,2009 ONCA 590
  19     See Wind Design Corp and Acenture Business et al., 2013 ONSC 5040
  20     Shuter et al. v. Toronto Dominion Bank et al.,[2007] O.J. No. 3435 (Ont. Master)
  21     Susin v. Genstar Developments Co.,[2001] O.J. No. 3825
  22     Trillium Motor World Ltd. and General Motors ofCanada Limited and Cassels
         brock & Blackwell LLP,2016 ONCA 702
  23     Yuanda Canada Enterprise Ltd. v. Pier 27 Toronto Inc., 2017 O.J. 13144,2017
         CanLII 13788
    Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 39 of 41
                                    - 33 -


                                          SCHEDULE "B"

                     TEXT OF STATUTES,REGULATIONS & BY-LAWS

 Courts of Justice Act, R.S.O. 1990, c. C. 43

7(1) Composition of court hearings — A proceeding in the Court of Appeal shall be heard and
determined by not fewer than three judges sitting together, and always by an uneven number of
judges.

       (2) Idem, motions — A motion in the Court of Appeal and an appeal under clause 6(1)(c)
shall be heard and determined by one judges.

       (3) Idem — Subsection(2)does not apply to a motion for leave to appeal, a motion to quash
an appeal or any other motion that is specified by the rules of court.

       (4) Idem — A judge assigned to hear and determine a motion may adjourn the motion to a
panel ofthe Court of Appeal.

      (5) Idem — A panel ofthe Court of Appeal may,on motion, set aside or vary the decision of
ajudge who hears and determines a motion.

Rules of Civil Procedure, R.R.O. 1990,Reg. 194

56.01 (1) The court, on motion by the defendant or respondent in a proceeding, may make such
order for security for costs as is just where it appears that,

        (a)     the plaintiff or applicant is ordinarily resident outside Ontario;

      (b)      the plaintiff or applicant has another proceeding for the same relief pending in
Ontario or elsewhere;

        (c)    the defendant or respondent has an order against the plaintiff or applicant for costs
in the same or another proceeding that remain unpaid in whole or in part;

        (d)    the plaintiff or applicant is a corporation or a nominal plaintiff or applicant, and
there is good reason to believe that the plaintiff or applicant has insufficient assets in Ontario to
pay the costs of the defendant or respondent;

       (e)     there is good reason to believe that the action or application is frivolous and
vexatious and that the plaintiffor applicant has insufficient assets in Ontario to pay the costs ofthe
defendant or respondent; or

       (f)     a statute entitles the defendant or respondent to security for costs. R.R.O. 1990,
Reg. 194, r. 56.01 (1).

       (2) Subrule(1) applies with necessary modifications to a party to a garnishment,
interpleader or other issue who is an active claimant and would, if a plaintiff, be liable to give
security for costs. R.R.O. 1990, Reg. 194, r. 56.01 (2).
  Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 40 of 41
                                  -34-


61.06 (1) In an appeal where it appears that,

 (a) there is good reason to believe that the appeal is frivolous and vexatious and that the
      appellant has insufficient assets in Ontario to pay the costs ofthe appeal;
 (b) an order for security for costs could be made against the appellant under rule 56.01; or
 (c) for other good reason, security for costs should be ordered,
a judge of the appellate court, on motion by the respondent, may make such order for security for
costs of the proceeding and of the appeal as is just. R.R.O. 1990, Reg. 194, r. 61.06 (1); O. Reg.
465/93, s. 6.

       (1.1) If an order is made under subrule (1), rules 56.04, 56.05, 56.07 and 56.08 apply, with
necessary modifications. O. Reg. 288/99, s. 21.

       (2) If an appellant fails to comply with an order under subrule (1), ajudge ofthe appellate
court on motion may dismiss the appeal. R.R.O. 1990, Reg. 194, r. 61.06 (2).
                    Case 1:11-cv-00691-LAK-RWL Document 2091-35 Filed 10/02/18 Page 41 of 41
DANIEL CARLOS LUSITANDE YAIGUAJE et al.            -and- CHEVRON CORPORATION et al.
Plaintiffs                                                Defendants
(Appellants)                                              (Respondents)
                                                                            Court File Nos.: C63309, C63310 and M48342
                                                                                        Court File No.: CV-12-9808-00CL

                                                                             COURT OF APPEAL FOR ONTARIO

                                                                          PROCEEDING COMMENCED AT TORONTO




                                                                             FACTUM OF THE APPLICANTS
                                                                              ON THE MOTION TO VARY


                                                                         LENCZNER SLAGHT ROYCE
                                                                              SMITH GRIFFIN LLP
                                                                         Barristers
                                                                         Suite 2600
                                                                         130 Adelaide Street West
                                                                         Toronto ON M5H 3P5

                                                                         Alan J. Lenczner, Q.C.(11387E)
                                                                         Tel:   (416)865-3090
                                                                         Fax:   (416)865-2844
                                                                         Email: alenczner@litigate.com
                                                                         Brendan F. Morrison(61635B)
                                                                         Tel:   (416)865-3559
                                                                         Fax    (416)865-3731
                                                                         Email: bmorrison@litigate.com


                                                                          Lawyers for the Plaintiffs (Appellants)
